DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 28 June 2022 has been acknowledged and entered.
Claims 1, 11, and 21 have been amended.
No new claims have been added.
Claims 1-21 are currently pending.

Response to Amendments and Arguments
Applicant's arguments filed 28 June 2022 in regards to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues (in REMARKS, pages 9-10) that independent claim 1 as amended, recites several specific hardware devices, i.e., a computing device that includes a rule-based scoring engine module and a pricing consistency enforcement engine module, as well as a user interface device. Claim 1 recites that the pricing consistency enforcement engine module of the computing device is programmed to “detect a pricing inconsistency between one or more products within any of the product lines stored in the product line database” and to perform one or more computing functions in response… (1) update the product line database to tag the one or more products detected by the pricing consistency enforcement engine module to be associated with the pricing inconsistency; and/or (2) generate and transmit a signal to the user interface device to cause the user interface device to display, on the display screen, an alert of the pricing consistency detected by the pricing consistency enforcement engine module.  This hardware-based interaction between the pricing consistency enforcement engine module of the computing device and the user interface device, which requires the pricing consistency enforcement engine module to detect an event, i.e., the presence of a pricing inconsistency between products of a given product line, and to responsively perform the action(s) of tagging the product associated with the pricing inconsistency in the product database and/or transmitting a signal to a user interface device to cause the user interface device to generate an alert indicating that a pricing inconsistency has been detected represents a technological improvement in product line pricing systems, practically applying the exception, and amounting to significantly more than the abstract idea of enforcing pricing rules with respect to a product in a given product line, such that independent claims 1, 11, and 21 are not directed to the judicial exception (Step 2A: NO).
In view of the foregoing, claims 1, 11, and 21 include meaningful limitations beyond generally linking the use of a general-purpose computer and qualify as eligible subject matter under 35 USC § 101, and are directed to a specific implementation of a technical hardware-based solution to a problem in product line pricing technologies.  Accordingly, the claims of the present application, as amended, are believed to be directed to a practical application of the abstract idea and thus qualify as eligible subject matter under 35 U.S.C. § 101. As such, the rejection of independent claims 1, 11, and 21 and claims dependent therefrom under 35 U.S.C. § 101 is believed to be overcome and is requested to be withdrawn.
In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that first, the Examiner has reviewed the specification and determined that the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept.  For instance, Applicant’s claims recite limitations (e.g. calculate unified line scores; determine a categorical data score; determine a numerical data score; determine a description data score; combine the categorical data score, the numerical data score, and the description data score; determine whether the new product corresponds to a new product line; select a matching product line; and detect a pricing inconsistency) that can practically be performed in the human mind.  Therefore, the limitations fall within the mental processes grouping, and the claim recites an abstract idea.  The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation.  Secondly, the “retrieve product data” and “generate and transmit a signal” steps add insignificant extra-solution activity to the abstract idea - which amounts to mere data gathering (e.g. see MPEP 2106.05(d)(II):  Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec - (i.e. the data is sent over a network, for example the Internet); Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank; and Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. - similarly, the current invention recites storing product lines and prices in a database and/or memory, and retrieving the product lines and prices).  Thirdly, the recitation of a “system,” “product line database,” “user interface device,” “display screen,” “control circuit,” “rule-based scoring engine module,” and “pricing consistency enforcement engine module” amounts to merely invoking a computer system as a tool to perform the abstract idea, e.g. see paragraphs [0012]-[0019] of the present Specification, see MPEP 2106.05(f).  Lastly, the claims do not integrate the abstract idea into practical application by providing a technical solution to a technical problem by improving the performance or function of the computing system or technical field.  Therefore, the Examiner maintains the claims are patent ineligible.
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.

Step 1
Claims 1-10 are directed to a system (i.e., a machine); claims 11-20 are directed to a method (i.e. a process); and claim 21 is directed to an apparatus (i.e., a machine).  Therefore, Claims 1-20 all fall within one of the four statutory categories of invention. 

Step 2A Prong 1
Independent claims 1, 11, and 21 substantially recite retrieve product data for a new product, the product data comprising product categorical data, product numerical data, and product description data; calculate unified line scores for each of the plurality of product lines, wherein a unified line score for a product line is determined with rule-based scoring; determine a categorical data score by comparing the product categorical data and the line categorical data associated with the product line according to a first rule; determine a numerical data score by comparing the product numerical data and the line numerical data associated with the product line according to a second rule; determine a description data score by comparing the line description data associated with the product line and the product description data according to a third rule; and combine the categorical data score, the numerical data score, and the description data score according to a fourth rule to generate the unified line score for the product line; determine whether the new product corresponds to a new product line based on the unified line scores of the plurality of product lines; in the event that the new product does not correspond to a new product line, select a matching product line from the plurality of product lines for the new product based on the unified line scores of each of the plurality of product lines; Docket No. 8842-141682-US_4318US02- 23 -update the product line database to associate the new product with the matching product line; and enforce pricing consistency rules for products within each product line in the product line database; detect a pricing inconsistency between one or more products within any of the product lines; and in response to detection of the pricing inconsistency, to at least one of: update the product line database to tag the one or more products detected by the pricing consistency enforcement engine module to be associated with the pricing inconsistency; and generate and transmit a signal to a user to cause the display of an alert of the pricing consistency detected.

Therefore, the claims as a whole recites “a system, method, and apparatus” to retrieve product data for a new product; calculate unified line scores for each of the plurality of product lines; determine a categorical data score; determine a numerical data score; determine a description data score; combine the categorical data score, the numerical data score, and the description data score;  determine whether the new product corresponds to a new product line;  select a matching product line from the plurality of product lines for the new product; Docket No. 8842-141682-US_4318US02- 23 -update the product line database; enforce pricing consistency rules for products; detect a pricing inconsistency between one or more products within any of the product lines; and in response to detection of the pricing inconsistency, to at least one of: update the product line database to tag the one or more products detected by the pricing consistency enforcement engine module to be associated with the pricing inconsistency; and generate and transmit a signal to a user to cause the display of an alert of the pricing consistency detected is considered to be certain method of organizing human activity because it consists of the commercial interaction and/or managing personal behavior, and relationships or interactions between people.  Further, the calculate, determine, determine, determine, combine, determine, and detect steps, as drafted, are processes that also, under their broadest reasonable interpretation, covers performance of the limitation by the human mind (Mental Process including observations, evaluations, judgments, and opinions).  

Step 2A Prong 1
Regarding Independent claims 1, 11, and 21, this judicial exception is not integrated into a practical application. In particular, Independent Claim 1 recites the following additional element(s): “a system,” “a product line database,” “a user interface device,” “a display screen,” “a control circuit,” “a rule-based scoring engine module,” and “a pricing consistency enforcement engine module”;  Independent Claim 11 recites the following additional element(s): “a computing device,” “a control circuit,” “a rule-based scoring engine module,” “a pricing consistency enforcement engine module”;  “a product line database” “a user interface, and “ a display screen”; and Independent Claim 21 recites the following additional element(s): “an apparatus,” “a storage medium,” “instructions,” “a computing device,” “a control circuit,” “a product line database,” “a rule-based scoring engine module,” “a pricing consistency enforcement engine module,” “a user interface,” and “a display screen.”  As a whole, the additional elements individually or in combination do not integrate the exception into a practical application because the additional elements merely recites the equivalent of the words ‘‘apply it’’ and merely uses “a control circuit” and/or “product line database” as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 1, 11, and 21 are directed to an abstract idea.

Step 2B
Independent Claims 1, 11, and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Independent Claim 1 recites the following additional element(s): ): “a system,” “a product line database,” “a user interface device,” “a display screen,” “a control circuit,” “a rule-based scoring engine module,” and “a pricing consistency enforcement engine module”;  Independent Claim 11 recites the following additional element(s): “a computing device,” “a control circuit,” “a rule-based scoring engine module,” “a pricing consistency enforcement engine module”;  “a product line database” “a user interface, and “ a display screen”; and Independent Claim 21 recites the following additional element(s): “an apparatus,” “a storage medium,” “instructions,” “a computing device,” “a control circuit,” “a product line database,” “a rule-based scoring engine module,” “a pricing consistency enforcement engine module,” “a user interface,” and “a display screen.”  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements individually and in combination merely recite the equivalent of the words ‘‘apply it’’ with the abstract idea and merely use a computer as a tool to perform the abstract idea and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. The additional elements are merely being used to perform the abstract idea of linking product lines based on rules/scores.  Therefore, claims 1, 11, and 21 are directed towards ineligible subject matter and as such, are rejected.
As per dependent claims 2-10 and 12-20, the claims merely further limit the abstract idea and are thereby considered to be ineligible.  Dependent claims 2 and 12 recite a list of categorical data.  Dependent claims 3 and 13 recite weighing rules.  Dependent claims 4 and 14 recite a list of product numerical data.  Dependent claims 5 and 15 recite the second rule comprises an equation for determining a distance metric.  Dependent claims 6 and 16 recite the product description data comprises text descriptions and the third rule comprises a cosine similarity comparison algorithm. Dependent claims 7 and 17 recite a weighing rule for combining the categorical data score, the numerical data score, and the description data score into the unified line score.  Dependent claims 8 and 18 recite a new product line is determined based an anomaly detection algorithm.  Dependent claims 9 and 19 recite line categorical data, line numerical data, and line description data of a product line corresponds to product categorical data, product numerical data, and product description data of a representative product.  Dependent claims 10 and 20 recite at least one of the first rule, the second rule, the third rule, and the fourth rule differs for product lines in different product categories.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US PG Pub. 2005/0289140 A1) in view of Close et al. (US Patent No. 7,249,032 B1) and Geoffrin et al. (US Patent No. 8,458,010 B1).
As per claims 1, 11, and 21, Ford et al. discloses a system for rule-based automated retail product line linkage, the system comprising: 
 	a non-transitory storage medium storing a set of computer-readable instructions; 

a product line database comprising product line data for a plurality of product lines, wherein product line data comprises line categorical data, line numerical data, and line description data (Ford et al.:[0027], “The web site also includes a query server 140 that processes queries by searching a number of databases 141-147. The Books database 141, Music database 142, and Videos database 143, include product identifiers for books, musical products, and multimedia products, respectively, that users may purchase directly from the web site 130. The AMAZON.COM web site includes other categories of products sold directly through the web site, such as Electronics and Toys & Games, that are omitted from FIG. 1 in the interest of clarity. The Books, Music, and Videos databases 141-143 are intended to represent all databases within the web site 130 associated with products marketed directly by the web site merchant."}; and 

a control circuit coupled to the product line database ([0026],[0027] and configured to: 

retrieve product data for a new product, the product data comprising product categorical data, product numerical data, and product description data (Ford et al.: [0039], “The query server 140 includes a category ranking process 150 that prioritizes, by category, the results of searches across all of the various databases 141-147. The prioritization scheme is based upon an assessment of the significance of each category to the search query submitted by the user. The query server 140 also includes 3 spell checker 152 for detecting and correcting misspellings in search attempts, and 2 search tool 154 capable of generating search results from a database (e.g. the Books database 141} in response to a query submitted by 3 user. The search tool 154 prioritizes the items within a search result using different criteria depending upon the database used for the search. One approach, used for the Product Spider database 147, ranks the search result items through the well known term frequency inverse document frequency. (TFIDF) approach, in which the weighting applied to each term of a multiple-term query is inversely related to the term's frequency of appearance in the database. in other words, the term in a query that appears least often in a database (e.g. the Product Spider database 147) is considered to be the most discriminating term in the query, and thus is given the greatest weight by the search tool 154. Algorithms for implementing this approach are well known and are commonly available in software development kits associated with commercial search engines such ALTAVISTA and EXCITE."); 

calculate unified line scores for each of the plurality of product lines in the product line database, wherein a unified line score for a product line is determined with a rule-based scoring engine (Ford et al.: [0010], “Another feature of the invention involves a system and methods. for assisting users in locating web sites or pages from which user- specified products can be purchased. In a preferred embodiment, each web page located by a crawler program is initially evaluated, according to a set of content-based rules, to generate a score that indicates a likelihood that the web page includes a product offering. The scores may additionally be based on other criteria, such as the content of other web pages of the same web site. Representations of some or all of the scored web pages are stored in a keyword index that maps keywords to addresses (URLs) of the web pages. The keyword index is used by a query server to locate web pages that are both relevant to a user's search query and likely to Include a product offering. This may be accomplished, for example, by limiting a scope of the search to web pages having a score that satisfies a particular threshold.")configured to: 

determine a categorical data score by comparing the product categorical data and the line categorical data associated with the product line according to a first rule (Ford et al.: [0142], “in another embodiment, a set of weighting factors is applied to the set of category popularity scores. Such weighting factors may be used to help or hinder particular categories as desired. For example, if it was decided that during the holiday season the Flowers & Gifts category should be provided a competitive advantage, that category may be given a weighting factor of two, with each of the remaining categories having a weighting factor of one. With such a weighting set, the Software (score=1.90291}, Flowers & Gifts (score=2.70= 140}, and Packaged Travel (score=1.66=66) categories would now be ranked second, first, and third, respectively. These weighting factors may be influenced by the profile of the user who submitted the search query. Furthermore, the popularity scores may be influenced by the profile of the user who submits the search query. For example, the complete history of selections made by the user within the host web site 136 may be retained in a database (not shown in FIG. 1}. This information may be used to adjust the weightings to further individualize the presentation. If the user has made 90% of her prior purchases on the host web site 130 from the Videos database 143, for example, the Videos category popularity scores may be given greater weight to reflect this individualized history."}; 

determine a description data score by comparing the line description data associated with the product line and the product description data according to a third rule (Ford et al.: [0034], “The Product Spider database 147 is generated through the use of a web crawler 160 that crawls web sites on the internet 120 while storing copies of located web pages. The output of the web crawler 160 is input to a product score generator 162 that assigns a numerical score (.product score.) to each web page based upon the likelihood that the page offers a product for sale for either online or offline purchase. For purposes of generating the score in the preferred embodiment, any type of item that can be purchased is considered a .product,. including but not limited to physical goods, services, software, and downloadable content, In other embodiments, the products may be based on a more narrow definition of what constitutes a product. For example, by requiring or taking into account whether @ web site includes information about shipping, non-physical items can be excluded from consideration or accorded a lesser weight. As depicted in FIG. 1, the product score 470 associated with each indexed web page is stored in the Product Spider Database 147. Alternatively, the web page entries could be grouped according to product score (e.g., top third, middle third, bottom third} without actually storing the score values. As a further refinement, the product scores could be generated and stored on a site-by-site basis rather than on a page-by-page basis."); 

determine whether the new product corresponds to a new product line based on the unified line scores of the plurality of product lines (para [0130], "The second special circumstance arises when a new product line is introduced within a category. In this situation popularity scores may be plentiful for the category as a whole, but scores for the newly released product line will necessarily be lacking. In order to assist users in finding the new product line during this transition period, the top-level All Products search result items for that particular category are prioritized using the TFIDF relevancy approach discussed earlier.”); 

in the event that the new product does not correspond to a new product line, select a matching product line from the plurality of product lines for the new product based on the unified line scores of each of the plurality of product lines ([0130]); and

update the product line database to associate the new product with the matching product line ([0130]).

Ford et al. does not explicitly disclose, however Close et al. discloses:
enforce pricing consistency rules for products within each product line in the product line database (FIG. 14 is a diagram portraying an at-large rules template 1400 that is part of the new scenario wizard. The at-large rules template 1400 allows the user to specify general rules and constraints for the new optimization scenario. The at-large rules template 1400 indicates parameters that are presently being configured, those that have been configured, and those that have not yet been configured via bold, normal, and dimmed tabs 1401, 1402, 1413. The at-large rules template 1400 has an enforce line pricing rule checkbox 1403 that constrains the optimization to create the same optimized prices for all products within a given product line. The template 1400 also has an enforce pre-prices rule checkbox 1404 that enables the user to constrain the optimization such that pre-priced product prices do not change (Close et al., col. 17, lines 18-31, also see FIG. 14 [1403]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the of Ford et al. to include enforcing product line pricing rules in order to establish optimum pricing. 

Ford et al. does not explicitly disclose, however Geoffrin et al discloses: wherein the computing device further includes a pricing consistency enforcement engine module configured to: (Memory 114 may store program modules that, when executed by processor 112, perform one or more processes for monitoring and/or enforcing price parity. For example, authentication server 110 may provide access to an Internet site or other application, as well as provide functionality for authenticating users and for transmitting data, such as one or more price parity tasks (col. 4, lines 27-34; col. 7, lines 23-30).

detect a pricing inconsistency between one or more products within any of the product lines stored in the product line database (Evaluating module 214c may further apply thresholds to determine whether or not a third-party seller has violated a price parity rule. For example, evaluating module 214c may determine that a violation has occurred when a difference in price of an item through a third-party seller's sales channel differs more than a threshold amount or a predefined percentage (e.g., one percent, two percent, five percent, etc.) of the price of the same item being offered by the third-party seller via a sales channel provided by retailer server 120. In some embodiments, evaluating module 214c may compare prices of an item without taking into account shipping costs. In other embodiments, evaluating module 214c may compare the shipped prices of an item. In still yet other embodiments, evaluating module 214c may take into account other factors, such as promotional discounts (col. 8, lines 39-53); and 

in response to detection of the pricing inconsistency, to at least one of: 
update the product line database to tag the one or more products detected by the pricing consistency enforcement engine module to be associated with the pricing inconsistency; and  

generate and transmit a signal to a user interface device to cause the user interface device to display, on a display screen of the user interface device, an alert of the pricing consistency detected by the pricing consistency enforcement engine module. (Notification module 214d may generate and transmit various notifications regarding results of evaluations executed by evaluation module 214c. For example, if a third-party seller is determined by evaluation module 214c to be in violation of price parity rules (e.g., the third-party seller offers an item at a higher price via a sales channel that is provided by retail server 120 than via its own sales channel), then notification module 214d may generate and transmit a notification to a contact person associated with the third-party seller. The notification may provide notice to the third-party seller of the violation (col. 8, line 54 thru col. 9, line 20)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the of Ford et al. in view of Close et al. to include enforcing price parity rules as taught by Geoffrin et al. in order to maintain consistent pricing.

As per claims 2 and 12, Ford et al. in view of Close et al. and Geoffrin et al. discloses the system and method of claims 1 and 11, respectively.  Ford et al. further discloses:
 	wherein the product categorical data comprises one or more of a brand identifier, a vendor identifier, a fineline number, and a department subcategory number ([0055], “The order of the categories within the Additional Matches section  350 is determined by the category ranking process 150, based upon an assessment of the likely relevance of each category to the search query.  Thus, in FIG.3, the category ranking process 150 determined that, for this particular search query, the Software category 360 was likely to be of greater relevance to the user than the Electronics  category 370.   Although only  two categories are depicted (for purposes of clarity) for the affiliated merchant databases in FIGS.1 and 3, the AMAZON.COM website includes a large number of categories that compete for priority within the Additional Matches section 350.").

As per claims 3 and 13, Ford et al. in view of Close et al. and Geoffrin et al. discloses the system and method of claims 1 and 11, respectively.  Ford et al. further discloses:
wherein the first rule comprises weighting rules for two or more features of categorical data ([0055]).

As per claims 4 and 14, Ford et al. in view of Close et al. and Geoffrin et al. discloses the system and method of claims 1 and 11, respectively.  Ford et al. further discloses:
wherein the product numerical data comprises one or more of package count, weight, volume, height, width, and length (para [0034], "The Product Spider database 147 is generated through the use of a web crawler 160 that crawls web sites on the internet 120 while storing copies of located web pages. The output of the web crawler 160 is input to a product score generator 162 that assigns a numerical score {product score.) to each web page based upon the likelihood that the page offers a product for sale for either online or offline purchase. For purposes of generating the score in the preferred embodiment, any type of item that can be purchased is considered a .product,. including but not limited to physical goods, services, software, and downloadable content, in other embodiments, the products may be based on a more narrow definition of what constitutes a product. For example, by requiring or taking into account whether a web site includes information about shipping, non-physical terns can be excluded from consideration or accorded a lesser weight. As depicted in FIG. 4, the product score 170 associated with each indexed web page is stored in the Product Spider Database 147. Alternatively, the web page entries could be grouped according to product score (e.g.  top third, middle third, bottom third) without actually storing the score values. As a further refinement, the product scores could be generated and stored on a site-by-site basis rather than on a page-by-page basis."),.

As per claims 5 and 15 , Ford et al. in view of Close et al. and Geoffrin et al. discloses the system and method of claims 1 and 11, respectively.  Ford et al. further discloses:
wherein the second rule comprises an equation for determining a distance metric between the line numerical data and the product numerical data ([0036], "As a variation to the above-described method, the index tool 164 could be configured to extract only those keywords that fall within a predefined distance (e.g., 10 words) of indicia of a product offering. This distance can be a fixed distance, or can be selected based on the type of indicia involved (dollar sign, manufacturer name, etc.). This variation would tend to produce a keyword index in which the keywords are associated with specific products. A similar approach can be used to generate the squib 169; for example, the squib could be generated by extracting sentences that immediately precede or follow some indicia of a product offering”) .

As per claims 6 and 16, Ford et al. in view of Close et al. and Geoffrin et al. discloses the system and method of claims 1 and 11, respectively.  Ford et al. further discloses:
wherein the product description data comprises text descriptions and the third rule comprises a cosine similarity comparison algorithm ([0037], “As noted above, the Product Spider database 147 is indexed by keyword 166, Each keyword in the database is associated with one are more web pages for which the indexer 164 has determined an association. For each keyword-web site combination, the database includes a URL (uniform resource locator.) address 166 for locating the web site, a short string of text (a squib.) 169 extracted from the web site, and a product score value 170 indicative of the likelihood that the web site offers a product for sale.”). 

As per claims 7 and 17. Ford et al. in view of Close et al. and Geoffrin et al. discloses the system and method of claims 1 and 11, respectively.  Ford et al. further discloses:
wherein the fourth rule comprises a weighing rule for combining the categorical data score, the numerical data score, and the description data score into the unified line score ([0033],[0079]). 

As per claims 8 and 18, Ford et al. in view of Close et al. and Geoffrin et al. discloses the system and method of claims 1 and 11, respectively.  Ford et al. further discloses:
wherein whether the new product corresponds to a new product line is determined based on an anomaly detection algorithm (paras [0033], [0079], [0130]).

As per claims 9 and 19. Ford et al. in view of Close et al. and Geoffrin et al. discloses the system and method of claims 1 and 11, respectively.  Ford et al. further discloses:
wherein line categorical data, line numerical data, and line description data of a product line corresponds to product categorical data, product numerical data, and product description data of a representative product in the product line [0033], [0079], [0130]).

As per claims 10 and 20, Ford et al. in view of Close et al. and Geoffrin et al. discloses the system and method of claims 1 and 11, respectively.  Ford et al. further discloses:
wherein at least one of the first rule, the second rule, the third rule, and the fourth rule differs for product lines in different product categories ([0033], [0079], [0130])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)  Ouimet (US PG Pub. 2018/0018687 A1) discloses a method of improving accuracy of competitive pricing intelligence.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314


/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                        /SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628